Case 1:19-cr-00467-PKC Document 48 Filed 03/03/20 Page 1 of 1

LAW OFFICES OF JILL R. SHELLOW

 

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004

Seti

March 3, 2020 ©P#frénce Adjourned

 

 

From:
BY ECF ONLY Fo
The Honorable P. Kevin Castel SO er ZL LEAL
United States District Judge . Bi
Southern District of New York PKEVIN CASTEU.S.DJ. ~
500 Pearl Street Date: “S - 3 ~ 0

 

New York, NY 10007
RE: United States v. Prospero Gonzales, 19 Cr. 467 (PKC)
Deat Judge Castel:

Iam counsel for Prospero Gonzalez who is scheduled to be sentenced by Your
Honor on March 18, and I am writing to request an adjournment of at least three weeks.
The sentencing submission on behalf of Mr. Gonzalez is due tomortow, and I have not
received the final Presentence Report. Additionally, I recently recerved several letters
addressed to Your Honor that are written in Spanish and will need to be translated. I have
spoken with AUSA Samuel Raymond, and the Government has no objection to this request.

Thank you for your consideration.

 

Respectfully submitted,
jill R. Shellow

Attorney for Prospero Gonzalez

cc:  AUSA Sam Raymond (by ECE and email)

Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC

 
